Citation Nr: 0205649	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  00-21 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for chronic 
maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
August 1970 and reserve duty from August 1982 to April 1989.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a May 2000 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
continued the 30 percent rating for chronic maxillary 
sinusitis.  

In March 2000, the Board remanded the case to schedule a 
video hearing, which was accomplished in February 2002.  This 
matter is now before the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran has undergone no hospitalization or surgery 
for treatment of chronic maxillary sinusitis, and he does not 
have osteomyelitis.  

2.  The veteran's headaches last for only an hour in the 
mornings, and he is not incapacitated throughout the day.  

3.  The veteran left his last construction job in 1999 for 
reasons other than disability from service-connected chronic 
maxillary sinusitis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for chronic 
maxillary sinusitis are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.97, Diagnostic Code 6513 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A March 1974 rating decision granted service connection and 
an initial 10 percent rating for chronic maxillary sinusitis 
from November 1973.  The October 1981 and January 1995 rating 
decisions continued the 10 percent rating.  A September 1995 
rating decision increased the rating to 30 percent since 
August 1994.  The rating decisions from March 1974 to 
September 1995 became final because the RO notified the 
veteran of each of the decisions by letter, and he did not 
perfect a timely appeal.  38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2001).  

The March 2000 request for a new VA examination served as the 
veteran's application for an increased rating for chronic 
maxillary sinusitis.  After a May 2000 rating decision 
continued the 30 percent rating, the veteran perfected a 
timely appeal, and a November 2001 rating decision continued 
the 30 percent rating.  

The veteran has been treated for sinusitis every 3-6 months 
since April 1999 at a VA Medical Center, where he has 
received prescription refills of inhalers and antihistamines.  
The veteran has not complied with medication instructions.  
An April 2000 VA examiner noted that the veteran was not 
taking the medications, and a December 2000 VA addiction 
therapist noted that the veteran had attempted suicide three 
times with overdoses of prescription medications.  

The veteran told the April 2000 VA examiner and testified at 
the February 2002 hearing that his sinusitis had 
progressively worsened over the last ten years.  Once 
seasonal, his sinusitis was now present year round.  To VA 
examiners since April 1999, the veteran reported headaches, 
pain, and purulent discharge from sinusitis.  He told the 
April 2000 VA examiner that his headaches lasted for an hour 
each morning but did not incapacitate him during the day.  
Nonetheless, he reported leaving his last job in 1999 because 
of the morning headaches.  He also claimed to have forehead 
numbness and nasal congestion from blowing his nose to 
control a clear or green purulent discharge, which occurred 
mostly in the mornings.  He claimed that balls of pus and a 
fowl odor emanated from his mouth during sinusitis episodes.  
While having an acute attack of sinusitis at a June 2000 VA 
appointment, the veteran reported facial and dental pain, and 
his nasal mucosa was gray and swollen.  

The veteran testified that he could not work because 
sinusitis headaches prevented him from walking in a straight 
line.  He testified that he could not get a job because nasal 
congestion from sinusitis prevented him from speaking clearly 
on the phone.  


Analysis

The claim may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claim.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the veteran's VA medical records of treatment and 
examination for sinusitis and confirmed that the private 
hospital and Army Medical Center identified by the veteran in 
March 1995 had no records for the veteran.  The veteran 
received a VA examination, filed lay statements with the RO, 
and provided sworn testimony at a video hearing in February 
2002.  The RO's October 2000, November 2000, and June 2001 
letters to the veteran, the May 2000 and November 2001 rating 
decisions, the August 2000 and November 2001 statements of 
the case, and the March 2001 Board remand informed the 
veteran of the applicable laws and regulations and evidence 
needed to substantiate his claim.  Since the veteran was 
informed and given ample opportunity to submit such evidence, 
and the VA has also attempted to obtain such evidence, the VA 
has fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  

A higher 50 percent rating is not justified for the veteran's 
chronic maxillary sinusitis.  With three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, chronic maxillary sinusitis is 
assigned a 30 percent rating.  Following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, chronic maxillary sinusitis is assigned a 50 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6513.  

The veteran has undergone no surgery for treatment of 
sinusitis, and the medical evidence includes no indication of 
osteomyelitis or constant headaches attributable to chronic 
maxillary sinusitis.  The veteran told the April 2000 VA 
examiner that his headaches lasted for only an hour in the 
mornings and that he was not incapacitated during the day; he 
indicated that he quit his job in January 1999 because of 
this condition.  However, when he was seen by the VA in June 
2000, he indicated that his last job had been temporary with 
onerous work, long hours, and irregular pay.  The Board also 
notes that the veteran filed his claim for an increased 
rating for sinusitis, claiming forehead numbness, sinus 
congestion, and nasal speech problems, just shortly after he 
was diagnosed with substance abuse for ongoing cocaine use.  

In summary, the record reflects that a rating no higher than 
30 percent is warranted for chronic maxillary sinusitis.  
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  The symptomatology associated 
with the veteran's chronic maxillary sinusitis disability 
does not more nearly approximate the criteria for higher 
evaluation, and the evidence is not so evenly balanced that 
there is doubt as to any material issue.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102.  

Referral for consideration of an extraschedular rating for 
the veteran's chronic maxillary sinusitis disability is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  The veteran receives VA 
outpatient treatment for sinusitis every 3-6 months, and he 
has not been hospitalized for surgery to treat sinusitis.  
While he has stated on occasion that he left his job in 1999 
because of headaches, on other occasions he has also 
indicated that the job was temporary with long hours and 
onerous duties, reflecting that he left the job for reasons 
other than his sinusitis.  Referral for extraschedular 
consideration is therefore not currently warranted.  



ORDER

Entitlement to a rating in excess of 30 percent for chronic 
maxillary sinusitis is denied.  


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

